 440DECISIONS OF NATIONAL LABOR' RELATIONS BOARDDrivers,Warehousemen and Helpers,Local Union No. 745; General Drivers, Ware-housemen and HelpersLocal UnionNo. 968;and Chauffeurs,Teamstersand HelpersLocal UnionNo. 47,all affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Independent,are labor organ-izations within the meaningof the Act.3. By interferingwith, restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of the Act, theRespondent has engaged in and isengaging in unfairlaborpractices within the meaning of Section8 (a) (1) of the Act.4 By discharging some of its employees on November7, 1958, January 6, 1959,and January15 and March 21 and 28, 1960, and withholding wage increases fromsome of these employees because of their unionactivityor membership, Respondentdiscriminated against them in regardto theirhire and tenure of employment and theterms and conditions of their employment,thereby discouraging membership in theaforesaidUnions,in violation of Section 8(a)(3) and(1) of the Act.5. By dischargingRobert P. Lambertbecause he furnished information to the Gen-eral Counsel,and testified on his behalf at the hearing in this proceeding held onSeptember 28, 1959, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(4) and(1) of the Act.6.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]G. L. Webster Company, Incorporated'andLocal 822, affiliatedwith the Teamsters,Chauffeurs,Warehousemen,Helpers, Mis-cellaneous Brewery and Soft Drink Workers of America,'Peti-tioner.Case No. 5-RC-3410. September 26, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Robert W. Knadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Employer refused to stipulate that the Petitioner is a labororganization as defined in the Act.As the Petitioner is an organiza-tion which exists for the purpose of dealing with employers concern-ing wages, hours of employment, and other working conditions, wefind that the Petitioner is a labor organization within the meaning ofSection 2 (5) of the Act.23.The Employer moved to dismiss the petition upon the groundthat the Board lacks jurisdiction of this proceeding because the in-1The names of the Employer and the Petitioner appear as amended at the hearingDove Manufacturing Company,128 NLRB 778.133 NLRB No. 45. G. L. WEBSTER COMPANY, INCORPORATED441dividuals whom the Petitioner seeks to represent are "agriculturallaborers" and therefore specifically excluded from the definition of"employee" contained in Section 2(3) of the Act.The Employer is engaged in extensive farming operations in North-ampton County, Virginia. It grows asparagus, tomatoes, and sweetpotatoes and thereafter processes and cans these vegetables in its proc-essing or canning plant located on the farm.The workers in theplant do no work on the farm itself although some farm laborers maywork in the canning plant when necessary.The canning plant is made up of three buildings, referred to by theEmployer as rooms, separated from each other by openings 50 feetin width for fire protection purposes.The grading and canning ofvegetables is done in one building, the processing or cooking in an-other, and the labeling in a third.The canned produce is then loadedonto trucks and hauled by tractor to warehouses where it is storedunder the custody of Lawrence Warehouse Company, -a field warehouseorganization.Although there is no evidence of the Employer's dollar investmentin the cannery, it may be presumed from the description of the manymachines involved in the processing and canning operation that theinvestment is a sizable one.Section 2 (3) of the Act excludes from the definition of the termemployee "any individual employed as an agricultural laborer."TheBoard's annual appropriation rider directs in effect that in determin-ing whether an employee is an agricultural laborer, the Board shallbe guided by the definition set forth in Section 3(f) of the FairLabor Standards Act.Moreover, it is the Board's policy to followwherever possible the Department of Labor's interpretation of thatsection?Section 3(f) defines "agriculture" as including "any practices .. .performed by a farmer or on a farm as an incident to or in conjunc-tion with such farming operations, including preparation for mar-ket . . ." The Department of Labor has stated : "... the fact thata corporation is a farmer with respect to certain of its activities doesnot necessarily mean that employees employed by it in its capacity asthe operator of a nonfarming enterprise would be within the agri-cultural exemption.They would come within the exception only ifthey were exclusively employed in the farming operations defined inSection 3 (f) or in a practice performed as an incident to or in conjunc-tion with such farming operations on such farms 4Processing of farm products which requires extensive investmentin machinery, and involves changing the form of the farm product by3 Snake River Trout Company,129 NLRB 41;Olaa Sugar Company, Limited,118NLRB 1442.4 35 WHM 370. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDcooking and canning, as here, is not incidental to farming but is a,separate industrial enterprise which happens to be performed on afarm.'Congress did not intend to exclude employees engaged in suchoperations from the protection of the ActsWe find that individualsengaged in various aspects of the canning operations are not "agri-cultural laborers" 7 but are employees within the meaning of Section2(3) of the Act.Accordingly, we deny the motion to dismiss thepetition.We further find that a question affecting commerce exists concern-ing the representation of employees of the Employer within the mean-ing of Section 9 (c) (1) of the Act.4.The Petitioner seeks to represent a unit of employees engaged inthe labeling and warehouse operations.The Employer moved todismiss the petition on the ground that the employees sought by thePetitioner do not constitute an appropriate bargaining unit.As stated, the canning plant is made up of three buildings, eachseparated from the other for fire protection purposes by approxi-mately 50 feet.The grading and canning of vegetables is done in onebuilding, the processing or cooking in another, and the labeling in athird.The canned produce is then loaded on trucks, brought to awarehouse next to the plant which is under the custody of LawrenceWarehouse Company, a field warehousing organization, and storedtherein.All the Employer's employees are relatively unskilled and are paidon an hourly basis.They have the same working conditions and re-ceive identical benefits.Employees throughout the plant are inter-changed when need arises.In view of the proximity of the buildings, the integration of opera-tions, and the interrelation of interests among employees, we findthat only a unit embracing all employees engaged in the canningprocessing, labeling, and warehousing operations is appropriate.'The Employer further contends that the petition should be dis-missed because all the employees in the canning plant are seasonalemployees.The Employer operates its plant on an annual basis but does thebulk of its processing in the period from April to November.At the5Maneja v Waialua AgriculturalCo, Ltd.,349 U S. 254;Bowie v Gonzalez,117 F 2d'11 (C.A.1) ; Di Giorgio Fruit Corporation,80 NLRB 853.881 Congressional Record 7876, 788187In its brief,the Employercites several cases which it contends stand forthe proposi-tion thatprocessing plant employees are "agricultural laborers"However, these cases,are distinguishable from the case before usInGeorge Bianchi,et at, d/b/a L Bianchi &Son, 107 NLRB 864; KMalofy &Son and RayHart,107 NLRB 943;N L R.B. v.John W Campbell, Inc,159 F 2d 184; andMitchell v Hornbnckle,155 F Supp 205,the employeesin questionworked notin processing plants but in packingsheds whereproduce was merely washed,graded,and packedInWalling v. Rocklin,132 F 2d 3(CA 8), the employees were packersand clerks ina florist shop connected with agreenhouse.8J R SimplotCo, Food Processing Division, Heyburn Operations,130 NLRB 47. LAKE CATHERINEFOOTWEAR, INC.443hearing, the Employer testified that it has no permanent employeesand no policy of recalling employees who have been laid off, but italso stated that its plant workers come from surrounding farms in thearea and are not migratory laborers.The seasonal nature of theiremployment does not deprive the canning plant employees of theirright to the processes of collective bargaining.We find that theyconstitute an appropriate unit for collective bargaining purposes .9Accordingly, we deny the motion to dismiss the petition.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All employees at the Employer's Northampton County, Virginia,cannery, who are engaged in canning, processing, and labeling opera-tions, including loaders, tractor operators, and fork-lift operators, butexcluding guards and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]BCalifornia Spray-Chemical Corporation,91 NLRB 897.Lake Catherine Footwear,Inc.andUnited Shoe Workers ofAmerica, AFL-CIO, Petitioner.C(L. e No. 26-RC-1519.Sep-tember 27, 1961SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued on January31, 1961,1 an election by secret ballot was conducted on March 2, 1961,under the direction and supervision of the Regional Director for theTwenty-sixth Region in the unit found appropriate by the Board.Upon the conclusion of the balloting the parties were furnished witha tally of ballots which showed that of approximately 215 eligiblevoters, 208 cast ballots, of which 99 were for, and 108 against, thePetitioner, and 1 ballot was challenged.The number of challengedballots was insufficient to affect the election results.Thereafter, thePetitioner filed timely objections to conduct affecting the results ofthe election.After an investigation, the Regional Director on April 7, 1961,issued his report on objections, in which he recommended that ob-jections Nos. 6 and 7 be overruled, that objections Nos. 1, 2, 3, 4, and5 be sustained, and that the election be set aside and a second electiondirected.The Employer filed timely exceptions to the RegionalDirector's report.1Not published in NLRB volumes.133 NLRB No. 74.